

SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is entered into among the United States
of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General (“OIG-HHS”) of the Department of Health and
Human Services (“HHS”), the TRICARE Management Activity (“TMA”), through its
general counsel, and the Office of Personnel Management (“OPM”) (collectively
the "United States"), LHC Group, Inc. (hereafter referred to as “LHC”), and Judy
Master (hereafter collectively referred to as "the Parties"), through their
authorized representatives.
 
RECITALS
 
A.           LHC is one of the largest national providers of home health and
hospice services, and is thus a recipient of Medicare, TRICARE, Federal
Employees Health Benefits Program (FEHBP) and other government reimbursements.
 
B.           On June 3, 2007, Judy Master filed her  qui tam Complaint  in the
United States District Court for the Western District of Louisiana captioned
United States ex rel. Master v. LHC Group, Inc., Civil Action No. 07-1117 (Under
Seal), pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. §
3730(b) (“the Civil Action”).  Relator alleged, among the allegations identified
in the Civil Action, that LHC violated the False Claims Act by (1) billing for
services without a valid plan of care, (2) resequencing and upcoding ICD-9-CM
diagnosis codes, (3) billing for services not rendered or not supported by the
required documentation, (4) billing for services without physician orders, or
for more services than ordered by the physician, (5) billing for services that
were not medically necessary, and (6) billing for services rendered to patients
who were not homebound.
 
 
 

--------------------------------------------------------------------------------

 
C.           The United States contends that LHC submitted or caused to be
submitted claims for payment to the Medicare Program (Medicare), Title XVIII of
the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1, the TRICARE Program, 10
U.S.C. §§ 1071-1110a, and the FEHBP, 5 U.S.C. §§ 8901-8914.
 
D.         The United States contends that it has certain civil claims against
LHC for submitting or causing to be submitted claims for payment to Medicare,
TRICARE and FEHBP during the period January 1, 2006 through December 31, 2008
for home health services by the facilities on Attachment A that were not
reimbursable because: (1) the services were not medically necessary, and/or (2)
the patients were not homebound.  This conduct is referred to below as the
Covered Conduct.
 
E.           This Settlement Agreement is neither an admission of liability by
LHC nor a concession by the United States that its claims are not
well-founded.  LHC denies the allegations in the Civil Action, including the
Covered Conduct, as defined herein.
 
F.           Relator claims entitlement under 31 U.S.C. § 3730(d) to a share of
the proceeds of this Settlement Agreement and to Relator’s reasonable expenses,
attorneys’ fees and costs.
 
G.           To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, and in consideration of the mutual
promises and obligations of this Settlement Agreement, the Parties agree and
covenant as follows:
 
TERMS AND CONDITIONS
 
1.           LHC shall pay to the United States sixty-five million dollars ($65
million) (Settlement Amount), plus interest on the Settlement Amount at a rate
of 2.5 % per annum from September 8, 2011 by electronic funds transfer pursuant
to written instructions to be provided by
 
 
2

--------------------------------------------------------------------------------

 
the Civil Division of the United States Department of Justice no later than
seven days after the Effective Date of this Agreement.
 
2.           Contingent upon the United States receiving the Settlement Amount
from LHC and as soon as feasible after receipt, the United States agrees to pay
19% of the $65 million Settlement Amount , plus 19% of the interest paid on the
Settlement Amount to Relator by electronic funds transfer to Keating, Muething &
Klekamp PLL.
 
3.           No more than seven days after the Effective Date of this Agreement,
LHC agrees to pay Relator $1,000,227.00 in reasonable attorneys’ fees, costs and
expenses.    This payment shall be made by electronic funds transfer pursuant to
written instructions from Keating, Muething & Klekamp PLL.
 
4.           Subject to the exceptions in Paragraph 9 (concerning excluded
claims) below, and conditioned upon LHC’s full payment of the Settlement Amount,
the United States releases LHC, together with its current and former parent
corporations, its direct and indirect subsidiaries, divisions, current or former
owners, and officers, administrators, employees, agents, directors, and
affiliates, as well as any successors and assigns, from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a(b)(7); the Program Fraud Civil Remedies Act, 31 U.S.C.
§§ 3801-3812; or the common law theories of payment by mistake, unjust
enrichment, and fraud.
 
5.           Subject to the exceptions in Paragraph 9, 10, and 11 below, and
conditioned upon LHC’s full payment of the Settlement Amount, Relator, for
herself and for her heirs, successors, attorneys, agents, and assigns, releases
LHC from any civil monetary claim the Relator has or
 
 
3

--------------------------------------------------------------------------------

 
may have on behalf of the United States for the Covered Conduct under the False
Claims Act, 31 U.S.C. §§ 3729-3733.
 
6.           In consideration of the obligations of LHC in this Agreement and
the Corporate Integrity Agreement (CIA), entered into between OIG-HHS and
LHC, conditioned upon LHC’s full payment of the Settlement Amount, the OIG-HHS
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from Medicare, Medicaid, and other
Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) against
LHC under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. §
1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities) for the Covered Conduct, except as reserved in Paragraph 9
(concerning excluded claims), below, and as reserved in this Paragraph. The
OIG-HHS expressly reserves all rights to comply with any statutory obligations
to exclude LHC from Medicare, Medicaid, and other Federal health care programs
under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered
Conduct.  Nothing in this Paragraph precludes the OIG-HHS from taking action
against entities or persons, or for conduct and practices, for which claims have
been reserved in Paragraph 9, below.
 
7.           In consideration of the obligations of LHC set forth in this
Agreement, conditioned upon LHC’s full payment of the Settlement Amount, TMA
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from the TRICARE Program against LHC
under 32 C.F.R. § 199.9 for the Covered Conduct, except as reserved in Paragraph
9 (concerning excluded claims), below, and as reserved in this Paragraph.  TMA
expressly reserves authority to exclude LHC from the TRICARE Program under 32
C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii), based upon the
Covered
 
 
4

--------------------------------------------------------------------------------

 
Conduct.  Nothing in this Paragraph precludes TMA or the TRICARE Program from
taking action against entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 9, below.
 
8.           In consideration of the obligations of LHC in this Agreement, and
conditioned upon LHC’s full payment of the Settlement Amount, OPM agrees to
release and refrain from instituting, directing, or maintaining any
administrative action against LHC under 5 U.S.C. § 8902a or 5 C.F.R. Part 919
for the Covered Conduct, except as reserved in Paragraph 9 (concerning excluded
claims), below and except if excluded by the OIG-HHS pursuant to 42 U.S.C. §
1320a-7(a).  Nothing in this Paragraph precludes OPM from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph 9, below.
 
9.           Notwithstanding the releases given in paragraphs 4 through 8,
inclusive, of this Agreement, or any other term of this Agreement, the following
claims of the United States are specifically reserved and are not released:
 
 
a.
Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

 
b.
Any criminal liability;

 
c.
Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;

 
d.
Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct,, including for: (i)claims submitted before January 1, 2006
or after December 31, 2008; and (ii) claims submitted at any time for services
by facilities not listed in Attachment  A.

 
 
5

--------------------------------------------------------------------------------

 
 
e.
Any liability based upon obligations created by this Agreement;

 
f.
Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;

 
g. 
Any liability for failure to deliver goods or services due;

 
h.
Any liability for personal injury or property damage or for other consequential
damages arising from the Covered Conduct;

 
10.           Relator and her heirs, successors, attorneys, agents, and assigns
shall not object to this Agreement but agree and confirm that this Agreement is
fair, adequate, and reasonable under all the circumstances, pursuant to 31
U.S.C. § 3730(c)(2)(B).  Conditioned upon Relator’s receipt of the payment
described in Paragraph 2, Relator and her heirs, successors, attorneys, agents,
and assigns fully and finally release, waive, and forever discharge the United
States, its agencies, officers, agents, employees, and servants, from any claims
arising from the filing of claims for the Covered Conduct in the Civil Action or
under 31 U.S.C. § 3730, and from any claims to a share of the proceeds of this
Agreement.   Nothing in this Agreement shall limit Relator’s recovery related to
the claims as to which the United States has declined to intervene and neither
this Agreement, nor any intervention by the United States in the Civil Action in
order to dismiss claims in the Civil Action, shall waive or otherwise affect the
ability of the United States to contend that the provisions of the False Claims
Act, including 31 U.S.C. § 3730(d)(3) and § 3730(e ), bar Relator from sharing
in other proceeds of the Civil Action.
 
11.           Conditioned upon LHC’s full payment of the Settlement Amount and
the amount specified in Paragraph 3 above, Relator, for herself, and for her
heirs, successors, attorneys,
 
 
6

--------------------------------------------------------------------------------

 
agents, and assigns, releases LHC, and its direct and indirect subsidiaries,
officers, administrators, agents, and employees, from any liability to Relator
arising from the filing of the Civil Action for the Covered Conduct, but
reserves the right to pursue matters in the Civil Action that are not included
in the Covered Conduct.
 
12.           LHC waives and shall not assert any defenses LHC may have to any
criminal prosecution or administrative action relating to the Covered Conduct
that may be based in whole or in part on a contention that, under the Double
Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action.  Nothing in this paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.
 
13.           LHC fully and finally releases the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorneys’
fees, costs, and expenses of every kind and however denominated) that LHC has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, officers, agents, employees, and servants, related to the
Covered Conduct and the United States’ investigation and prosecution thereof.\
 
14.           The Settlement Amount shall not be decreased as a result of the
denial of claims for payment now being withheld from payment by any Medicare
carrier or intermediary, TRICARE, or FEHBP carrier or payer, or any state payer,
related to the Covered Conduct; and LHC agrees not to resubmit to any Medicare
carrier or intermediary, TRICARE or FEHBP
 
 
7

--------------------------------------------------------------------------------

 
carrier or payer or any state payer any previously denied claims related to the
Covered Conduct, and agrees not to appeal any such denials of claims.
 
15.           LHC agrees to the following:
 
a.         Unallowable Costs Defined: All costs (as defined in the Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of
the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of LHC, its present or former officers, directors, employees,
shareholders, and agents in connection with:
 

 
(1) 
the matters covered by this Agreement;

 
(2)
the United States’ audit(s) and civil investigation(s) of the matters covered by
this Agreement;

 
(3) 
LHC’s investigation, defense, and corrective actions undertaken in response to
the United States’ audit(s) and civil investigation(s) in connection with the
matters covered by this Agreement (including attorneys’ fees);

 
(4) 
the negotiation and performance of this Agreement;

 
(5)
the payment LHC makes to the United States pursuant to this Agreement and any
payments that LHC may make to Relator, including costs and attorneys’ fees; and

 
(6) 
the negotiation of, and obligations undertaken pursuant to the CIA, to:

 
 
8

--------------------------------------------------------------------------------

 
 
(i)
retain an independent review organization to perform annual reviews as described
in Section III of the CIA; and

 
(ii)
prepare and submit reports to the OIG-HHS, are unallowable costs for government
contracting purposes and under the Medicare Program, Medicaid Program, TRICARE
Program, and FEHBP (hereinafter referred to as Unallowable Costs).  However,
nothing in this paragraph 15.a.(6) that may apply to the obligations undertaken
pursuant to the CIA affects the status of costs that are not allowable based on
any other authority applicable to LHC.

 
b.           Future Treatment of Unallowable Costs:  Unallowable Costs shall be
separately determined and accounted for by LHC, and LHC shall not charge such
Unallowable Costs directly or indirectly to any contracts with the United
States, or seek payment for such Unallowable Costs through any cost report, cost
statement, information statement, or payment request submitted by LHC or any of
its subsidiaries or affiliates to the Medicare, TRICARE, or FEHBP Programs.
 
c.           Treatment of Unallowable Costs Previously Submitted for Payment:
 LHC further agrees that within 90 days of the Effective Date of this Agreement
it shall identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, and/or contractors, and FEHBP fiscal agents, any Unallowable Costs (as
defined in this Paragraph) included in payments previously sought from the
United States, or any State Medicaid program, including, but not limited to,
payments sought in any cost reports, cost statements, information reports, or
payment requests already submitted by LHC or any of its subsidiaries or
affiliates, and shall request, and
 
 
9

--------------------------------------------------------------------------------

 
agree, that such cost reports, cost statements, information reports, or payment
requests, even if already settled, be adjusted to account for the effect of the
inclusion of the unallowable costs.  LHC agrees that the United States, at a
minimum, shall be entitled to recoup from LHC any overpayment plus applicable
interest and penalties as a result of the inclusion of such Unallowable Costs on
previously-submitted cost reports, information reports, cost statements, or
requests for payment.
 
Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies.  The United States reserves its rights to disagree with any
calculations submitted by LHC or any of its subsidiaries or affiliates on the
effect of inclusion of Unallowable Costs (as defined in this Paragraph) on LHC
or any of its subsidiaries or affiliates’ cost reports, cost statements, or
information reports.
 
d.         Nothing in this Agreement shall constitute a waiver of the rights of
the United States to audit, examine, or re-examine LHC’s books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.
 
16.       LHC agrees to cooperate fully and truthfully with the United States’
investigation of individuals and entities not released in this Agreement.  Upon
reasonable notice, LHC shall encourage, and agrees not to impair, the
cooperation of its directors, officers, and employees, and shall use its best
efforts to make available, and encourage, the cooperation of former directors,
officers, and employees for interviews and testimony, consistent with the rights
and privileges of such individuals.  LHC further agrees to furnish to the United
States, upon request, complete and unredacted copies of all non-privileged
documents, reports, memoranda of interviews, and
 
 
10

--------------------------------------------------------------------------------

 
records in its possession, custody, or control concerning any investigation of
the Covered Conduct that it has undertaken, or that has been performed by
another on its behalf, except that which has been created at the direction of
legal counsel. LHC shall not and does not waive its attorney-client privilege or
work-product doctrine protections.
 
17.           This Agreement is intended to be for the benefit of the Parties
only.  The Parties do not release any claims against any other person or entity,
except to the extent provided for in Paragraph 18 (waiver for beneficiaries
paragraph), below.
 
18.           LHC agrees that it waives and shall not seek payment for any of
the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.
 
19.           Upon receipt of the payments described in Paragraphs 1 and 2,
above, the United States and Relator shall promptly sign and file in the Civil
Action a Joint Stipulation of Dismissal pursuant to Rule 41(a)(1) of the claims
for the Covered Conduct with prejudice as to the United States and the Relator.
 
20.           Each Party shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement.
 
21.           Each party and signatory to this Agreement represents that it
freely and voluntarily enters in to this Agreement without any degree of duress
or compulsion.
 
22.           This Agreement is governed by the laws of the United States.  The
exclusive jurisdiction and venue for any dispute relating to this Agreement is
the United States District Court for the Western District of Louisiana.  For
purposes of construing this Agreement, this
 
 
11

--------------------------------------------------------------------------------

 
Agreement shall be deemed to have been drafted by all Parties to this Agreement
and shall not, therefore, be construed against any Party for that reason in any
subsequent dispute.
 
23.           This Agreement constitutes the complete agreement between the
Parties.  This Agreement may not be amended except by written consent of the
Parties.
 
24.           The undersigned counsel represent and warrant that they are fully
authorized to execute this Agreement on behalf of the persons and entities
indicated below.
 
25.           This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
 
26.           This Agreement is binding on LHC’s successors, transferees, heirs,
and assigns.
 
27.           This Agreement is binding on Relator’s successors, transferees,
heirs, and assigns.
 
28.           All parties consent to the United States’ disclosure of this
Agreement, and information about this Agreement, to the public.
 
29.           This Agreement is effective on the date of signature of the last
signatory to the Agreement (Effective Date of this Agreement).  Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
Agreement.


THE UNITED STATES OF AMERICA




DATED:                                                      BY: /s/ SUSAN C.
LYNCH
SUSAN C. LYNCH
MEREDITH L. TOOLE
Trial Attorneys
Commercial Litigation Branch
Civil Division
United States Department of Justice




 
12

--------------------------------------------------------------------------------

 
DATED:                                                      BY: /s/ KAREN J.
KING
KAREN J. KING
Assistant United States  Attorney
Western District of Louisiana




DATED:                                                      BY: /s/ GREGORY E.
DEMSKE
GREGORY E. DEMSKE
Assistant Inspector General for Legal Affairs
Office of Counsel to the
   Inspector General
Office of Inspector General
United States Department of
   Health and Human Services




DATED:                                                      BY: /s/ LAUREL C.
GILLESPIE
LAUREL C. GILLESPIE
Deputy General Counsel
TRICARE Management Activity
United States Department
  of Defense




DATED:
BY: /s/ SHIRLEY PATTERSON

SHIRLEY PATTERSON
Acting Deputy Associate Director
Insurance Operations
United States Office of

 
   Personnel Management





DATED:                                                      BY: /s/ DAVID COPE
DAVID COPE
Assistant Inspector General
    for Legal Affairs
United States Office of
   Personnel Management


 
13

--------------------------------------------------------------------------------

 
LHC GROUP, INC. - DEFENDANT




DATED:                                                     BY: /s/ PETER C.
NOVEMBER
PETER C. NOVEMBER
General Counsel
LHC Group, Inc.




DATED:                                                     BY: /s/ WILLIAM H.
JORDAN
WILLIAM H. JORDAN
  Counsel for LHC Group, Inc.




JUDY MASTER - RELATOR




DATED:                                                     BY: /s/ JUDY MASTER
JUDY MASTER
 
 


DATED:                                                     BY: /s/ GREGORY M.
UTTER
GREGORY M. UTTER
JOSEPH M. CALLOW
DANIELLE M. D’ADDESSA
JOEL HESCH
Counsel for Judy Master




 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Able Home Health, Inc. d/b/a Able HomeCare of Birmingham
01-7041
AL
Alabama Health Care Group, LLC (LHC Management Company for D. W. McMillan Home
Health)
01-7143
AL
Athens-Limestone HomeCare, LLC d/b/a Athens Limestone HomeCare
01-7095
AL
Clay County Hospital HomeCare, LLC
01-7097
AL
Fayette Medical Center HomeCare, LLC d/b/a Fayette Medical Center HomeCare
01-7088
AL
Gulf HomeCare, Inc. d/b/a Infirmary HomeCare of Grove Hill
01-7130
AL
HGA HomeCare, LLC d/b/a HGA HomeCare of Decatur
01-7027
AL
HGA HomeCare, LLC d/b/a HGA HomeCare of Huntsville
01-7119
AL
Infirmary Home Health Agency, Inc. d/b/a Infirmary HomeCare of Mobile
01-7035
AL
Medical Centers HomeCare, LLC d/b/a Medical Centers HomeCare
01-7128
AL
Mizell Memorial Hospital HomeCare, LLC d/b/a LHC HomeCare of South Alabama
01-714
AL
Southeast Alabama HomeCare, LLC d/b/a Southeast Alabama HomeCare (Dothan)
01-7024
AL
Southeast Alabama HomeCare, LLC d/b/a Southeast Alabama HomeCare (Enterprise)
01-7016
AL
Thomas Home Health, LLC d/b/a Thomas Home Health
01-7148
AL
Arkansas HomeCare of Forrest City, LLC d/b/a Northeast Arkansas HomeCare
(Forrest City)
04-7128
AR
Arkansas HomeCare of Forrest City, LLC d/b/a Northeast Arkansas HomeCare (West
Memphis)
04-7128
AR
Arkansas HomeCare of Fulton, LLC d/b/a North Arkansas HomeCare (Mountain Home)
04-7115
AR
Arkansas HomeCare of Fulton, LLC d/b/a North Arkansas HomeCare (Salem)
04-7115
AR
Arkansas HomeCare of Hot Springs, LLC d/b/a Central Arkansas HomeCare (Hot
Springs)
04-7151
AR
Arkansas HomeCare of Hot Springs, LLC d/b/a Central Arkansas HomeCare (Bryant)
04-7151
AR
CMC Home Health and Hospice, LLC d/b/a CMC Home Health
04-7046
AR
Dallas County Medical Center HomeCare, LLC (LHC Management Company for Dallas
County Medical Center HomeCare)
04-7169
AR
Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare (Holiday
Island)
04-7134
AR
Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare
(Fayetteville)
04-7134
AR
Eureka Springs Hospital HomeCare, LLC d/b/a Northwest Arkansas HomeCare
(Springdale)
04-7134
AR
Jefferson Regional HomeCare, LLC d/b/a Jefferson HomeCare
04-7093
AR
Mena Medical Center Home Health, LLC d/b/a West Arkansas HomeCare (also d/b/a
Mena Regional Home Health)
04-7133
AR
Southwest Arkansas HomeCare, LLC d/b/a Southwest Arkansas HomeCare (Nashville)
04-7138
AR
Southwest Arkansas HomeCare, LLC d/b/a Southwest Arkansas HomeCare (Texarkana)
04-7138
AR
Lifeline Home Health Care of  Lakeland, LLC d/b/a Lifeline Home Health Care of
Lakeland
10-7176
FL
Lifeline Home Health Care of Lady Lake, LLC d/b/a Munroe Regional HomeCare at
Lady Lake
10-7471
FL
Lifeline Home Health Care of Marathon, LLC d/b/a Lifeline Home Health Care of
Marathon
10-7607
FL

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Lifeline Home Health Care of Port Charlotte, LLC d/b/a Lifeline Home Health Care
of Port Charlotte
10-7252
FL
Lifeline Home Health Care of Port Charlotte, LLC d/b/a Lifeline Home Health Care
of Sarasota
10-7252
FL
Munroe Regional HomeCare, LLC d/b/a Munroe Regional HomeCare
10-7009
FL
Floyd HomeCare, LLC d/b/a Floyd HomeCare
11-7010
GA
Floyd HomeCare, LLC d/b/a Floyd HomeCare of Cartersville
11-7010
GA
Floyd HomeCare, LLC d/b/a Floyd HomeCare of Cedartown
11-7010
GA
Floyd HomeCare, LLC d/b/a Floyd HomeCare of Summerville
11-7010
GA
Georgia HomeCare of Harris, LLC d/b/a Regional HomeCare
11-7318
GA
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Warren
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Edmonson
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Hart
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Butler
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Simpson
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Owensboro
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Scottsville
18-7080
KY
Lifeline Home Health Care of Bowling Green, LLC d/b/a Lifeline Health Care of
Hardin
18-7080
KY
Lifeline Home Health Care of Fulton, LLC d/b/a Lifeline Health Care of Fulton
18-7181
KY
Lifeline Home Health Care of Hopkinsville, LLC d/b/a Lifeline Health Care of
Lincare (LHC Management Company for Lifeline Health Care of Lincare)
18-7300
KY
Lifeline Home Health Care of Hopkinsville, LLC d/b/a Lifeline Health Care of
Lyon (LHC Management Company for Lifeline Health Care of Lyon)
18-7300
KY
Lifeline Home Health Care of Lexington, LLC d/b/a Lifeline Health Care of
Fayette
18-7018
KY
Lifeline Home Health Care of Lexington, LLC d/b/a Lifeline Health Care of
Jessamine
18-7018
KY
Lifeline Home Health Care of Russellville, LLC d/b/a Lifeline Health Care of
Logan
18-7128
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Pulaski
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Wayne
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Russell
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Lincoln
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Taylor
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Clinton
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of
Cumberland
18-7099
KY

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of
McCreary
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Green
18-7099
KY
Lifeline Home Health Care of Somerset, LLC d/b/a Lifeline Health Care of Casey
18-7099
KY
Acadian Home Health Care Services, LLC d/b/a Jeff Davis Home Health
19-7039
LA
Acadian Home Health Care Services, LLC d/b/a Southern Home Health (Lake Charles)
19-7766
LA
Acadian Home Health Care Services, LLC d/b/a Southern Home Health (DeQuincy)
19-7766
LA
Acadian Home Health Care Services, LLC d/b/a Southern Home Health of Sulphur
19-7766
LA
Acadian Home Health Care Services, LLC d/b/a Southern Home Health of Moss Bluff
19-7766
LA
Acadian Home Health Care Services, LLC d/b/a Welsh HomeCare
19-7039
LA
Acadian HomeCare, LLC
19-7060
LA
Acadian HomeCare, LLC d/b/a Acadia St. Landry Home Health Agency
19-7060
LA
Acadian HomeCare, LLC d/b/a Acadian HomeCare – Abbeville
19-7060
LA
Acadian HomeCare, LLC d/b/a Acadian HomeCare – Acadia Parish
19-7060
LA
Acadian HomeCare, LLC d/b/a Acadian HomeCare – New Iberia
19-7060
LA
Acadian HomeCare, LLC d/b/a Eunice Community Home Health
19-7060
LA
Acadian HomeCare, LLC d/b/a Franklin HomeCare
19-7060
LA
Acadian HomeCare, LLC d/b/a Kaplan HomeCare
19-7060
LA
Acadian HomeCare, LLC d/b/a St. Landry HomeCare
19-7060
LA
Acadian HomeCare, LLC d/b/a Ville Platte HomeCare
19-7060
LA
Baton Rouge HomeCare, LLC
19-7102
LA
Baton Rouge HomeCare, LLC d/b/a Stanocola Home Health
19-7192
LA
Beauregard Memorial Hospital HomeCare, LLC d/b/a Beauregard Memorial Hospital
Home Health Agency
19-7183
LA
Home Nursing Care, LLC d/b/a Louisiana HomeCare of Houma
19-7112
LA
Home Nursing Care, LLC d/b/a Louisiana HomeCare of Morgan City
19-7112
LA
Hood Home Health Service, LLC
19-7163
LA
LHCG V, LLC d/b/a Glenwood Home Health Agency
19-7084
LA
LHCG VI, LLC d/b/a Franklin HomeCare
19-7606
LA
LHCG VI, LLC d/b/a Nursing Care
19-7606
LA
LHCG VIII, LLC d/b/a Bunkie HomeCare
19-7114
LA
LHCG VIII, LLC d/b/a Marksville HomeCare
19-7114
LA
LHCG XIII, LLC d/b/a Louisiana HomeCare of Lafayette
19-7057
LA
Louisiana HomeCare of Delhi, LLC d/b/a Delhi HomeCare
19-7089
LA
Louisiana HomeCare of Greater New Orleans, LLC (sold in 2006)
19-7747
LA
Louisiana HomeCare of Hammond, LLC
19-7156
LA
Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Minden
19-7776
LA
Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Ruston
19-7776
LA
Louisiana HomeCare of Minden, LLC d/b/a Louisiana HomeCare of Springhill
19-7776
LA
Louisiana HomeCare of Miss-Lou, LLC
19-7063
LA
Louisiana HomeCare of Miss-Lou, LLC d/b/a Louisiana HomeCare of Jonesville
19-7063
LA
Louisiana HomeCare of Miss-Lou, LLC d/b/a Louisiana HomeCare of Vidalia
19-7063
LA
Louisiana HomeCare of Monroe, LLC d/b/a Louisiana HomeCare of Monroe (f/k/a St.
Francis HomeCare, LLC)
19-7091
LA

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Louisiana HomeCare of North Louisiana, LLC d/b/a Louisiana HomeCare of
Alexandria
19-7159
LA
Louisiana HomeCare of North Louisiana, LLC d/b/a Louisiana HomeCare of Mamou
19-7159
LA
Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare
19-7052
LA
Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare -
Shreveport
19-7052
LA
Louisiana HomeCare of Northwest Louisiana, LLC d/b/a Louisiana HomeCare - Zwolle
19-7052
LA
Louisiana HomeCare of Slidell, LLC
19-7104
LA
Richardson Medical Center HomeCare, LLC
19-7266
LA
River West HomeCare, LLC d/b/a Louisiana HomeCare of Plaquemine
19-7181
LA
St. James HomeCare, LLC
19-7077
LA
Tri-Parish Community HomeCare, LLC
19-7462
LA
HomeCall, Inc. d/b/a HomeCall (Annapolis)
21-7066B
MD
HomeCall, Inc. d/b/a HomeCall (Baltimore)
21-7123A
MD
HomeCall, Inc. d/b/a HomeCall (Easton)
21-7066B
MD
HomeCall, Inc. d/b/a HomeCall (Frederick)
21-7040
MD
HomeCall, Inc. d/b/a HomeCall (Hagerstown)
21-7040
MD
HomeCall, Inc. d/b/a HomeCall (Largo)
21-7066B
MD
HomeCall, Inc. d/b/a HomeCall (Rockville)
21-7040
MD
HomeCall, Inc. d/b/a HomeCall (Waldorf)
21-7066B
MD
HomeCall, Inc. d/b/a HomeCall (Westminster)
21-7115
MD
Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Springfield)
26-7502
MO
Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Branson)
26-7502
MO
Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Joplin)
26-7502
MO
Southwest Missouri HomeCare, LLC d/b/a Access Home Health Agency (Lebanon)
26-7502
MO
Able Home Health, Inc. d/b/a Mississippi HomeCare of Bruce
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Carthage
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Columbus
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Eupora
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Grenada
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Kosciusko
25-7122
MS
Able Home Health, Inc. d/b/a Mississippi HomeCare of Starkville
25-7122
MS
Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Hattiesburg
25-7120
MS
Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Laurel
25-7120
MS
Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare - Lucedale
25-7120
MS
Leaf River Home Health Care, LLC d/b/a Mississippi HomeCare of Richton
25-7120
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Jackson
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Brandon
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Yazoo City
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Hazlehurst
25-7082
MS

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Madison
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Clinton
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Magee
25-7082
MS
Mississippi HomeCare of Jackson II, LLC d/b/a Mississippi HomeCare – Forest
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Brandon
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Yazoo City
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Hazlehurst
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Madison
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Clinton
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Magee
25-7082
MS
Mississippi HomeCare of Jackson, LLC d/b/a Mississippi HomeCare – Jackson
25-7082
MS
Mississippi HomeCare, LLC d/b/a Mississippi HomeCare - Fayette
25-7107
MS
Mississippi HomeCare, LLC d/b/a Mississippi HomeCare – Port Gibson
25-7107
MS
Mississippi HomeCare, LLC d/b/a Mississippi HomeCare – Rolling Fork
25-7107
MS
Mississippi HomeCare, LLC d/b/a Mississippi HomeCare - Vicksburg
25-7107
MS
Picayune HomeCare, LLC d/b/a Mississippi HomeCare – Wiggins
25-7141
MS
Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Bay St. Louis
25-7141
MS
Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Columbia
25-7141
MS
Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Gulfport
25-7141
MS
Picayune HomeCare, LLC d/b/a Mississippi HomeCare of Picayune
25-7141
MS
Cape Fear Valley HomeCare and Hospice, LLC d/b/a Cape Fear Valley HomeCare and
Hospice
34-7127
NC
Whispering Pines Health Services, Inc. d/b/a Whispering Pines Health Services
37-7680
OK
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Clarksville)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Columbia)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Dickson)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Lenoir City)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Murfreesboro)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Nashville)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Ooltewah)
44-7551
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (Tullahoma)
44-7513
TN
LHC HomeCare of Tennessee, LLC d/b/a Home Care Solutions (White House)
44-7513
TN
Lifeline Home Health Care of Springfield, LLC d/b/a Lifeline Home Health Care
44-7466
TN
Lifeline Home Health Care of Union City, LLC d/b/a Extendicare Home Health of
Western Tennessee
44-7434
TN
Lifeline Home Health Care of Union City, LLC d/b/a Extendicare Home Health of
Western Tennessee (Martin)
44-7434
TN
Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee
(Jackson)
44-7284
TN
Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee
(Dyersburg)
44-7284
TN
Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee
(Henderson)
44-7284
TN
Lifeline of West Tennessee, LLC d/b/a Extendicare Home Health of West Tennessee
(Paris)
44-7284
TN

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
Medical Center Home Health, LLC (Jackson)
44-7101
TN
Medical Center Home Health, LLC d/b/a Medical Center Home Health (Trenton)
44-7101
TN
Medical Center Home Health, LLC d/b/a Medical Center Home Health (Bolivar)
44-7101
TN
Morristown-Hamblen HomeCare & Hospice, LLC d/b/a Morristown-Hamblen HomeCare
(also d/b/a University of TN Medical Center Home Health Services) (Morristown)
44-7500
TN
Morristown-Hamblen HomeCare & Hospice, LLC d/b/a Morristown-Hamblen HomeCare
(also d/b/a University of TN Medical Center Home Health Services) (Newport)
44-7500
TN
University of TN Medical Center Home Care Services, LLC d/b/a University of TN
Medical Center Home Care Services – Home Health (Knoxville)
44-7230
TN
University of TN Medical Center Home Care Services, LLC d/b/a University of TN
Medical Center Home Care Services – Home Health (Loudon)
44-7230
TN
University of TN Medical Center Home Care Services, LLC d/b/a University of TN
Medical Center Home Care Services – Home Health (Maryville)
44-7230
TN
University of TN Medical Center Home Care Services, LLC d/b/a University of TN
Medical Center Home Care Services – Home Health (Sevierville)
44-7230
TN
University of TN Medical Center Home Care Services, LLC d/b/a University of TN
Medical Center Home Care Services – Home Health (LaFollette)
44-7230
TN
GSHS Home Health, L.P. d/b/a Good Shepherd HomeCare
45-7691
TX
GSHS Home Health, L.P. d/b/a Good Shepherd HomeCare - Linden
45-7691
TX
Home Care Connections, Inc. d/b/a Home Care Connections (San Antonio)
67-9303
TX
Home Care Connections, Inc. d/b/a Home Care Connections (Uvalde)
67-9303
TX
Marshall HomeCare, L.P. d/b/a Good Shepherd HomeCare – Marshall
45-8244
TX
Red River HomeCare, LLC d/b/a Red River HomeCare (Bonham)
45-3151
TX
Red River HomeCare, LLC d/b/a Red River HomeCare (Reno)
45-3151
TX
Rivercrest Home Health Care, Inc. d/b/a Home Care Connections (Amarillo)
67-9259
TX
Rivercrest Home Health Care, Inc. d/b/a Home Care Connections (Odessa)
67-9259
TX
Texas Health Care Group of Longview, LLC d/b/a Tyler HomeCare
67-9365
TX
Texas Health Care Group of Texarkana, LLC d/b/a Texarkana HomeCare
67-9372
TX
Texas Health Care Group of The Golden Triangle, LLC d/b/a Southern Home Health
67-9237
TX
Virginia HomeCare, LLC d/b/a Advanced Health Services (Christiansburg)
49-7546
VA
Virginia HomeCare, LLC d/b/a Advanced Health Services (Pulaski)
49-7546
VA
Boone Memorial HomeCare, LLC d/b/a Boone Memorial HomeCare
51-7097
WV
Grant Memorial HomeCare and Hospice, LLC d/b/a Grant Memorial HomeCare
51-7071
WV
Home Care Plus, Inc.
51-7051
WV
Housecalls Home Health and Hospice, LLC d/b/a Housecalls Home Health
(Parkersburg)
51-7114
WV
Housecalls Home Health and Hospice, LLC d/b/a Housecalls Home Health
(Harrisville)
51-7114
WV
Jackson County Home Health, LLC d/b/a Jackson Home Health
51-7805
WV
Mountaineer HomeCare, LLC d/b/a Mountaineer HomeCare
51-7092
WV
Princeton Community HomeCare, LLC d/b/a PCH Home  Health
51-7081A
WV
Princeton Community HomeCare, LLC d/b/a PCH Home  Health - Beckley
51-7081A
WV
Roane HomeCare, LLC d/b/a Roane HomeCare
51-7133
WV
St. Mary’s Medical Center Home Health Services, LLC d/b/a St. Mary’s Home Health
Service
51-7055
WV

 
 
 

--------------------------------------------------------------------------------

 
LHC Subsidiary Location
Medicare Provider Number
State
West Virginia HomeCare, LLC d/b/a Care Partners Home Health
51-7100A
WV
Wetzel County HomeCare, LLC d/b/a Wetzel County HomeCare
51-7086
WV



 
 

--------------------------------------------------------------------------------

 





